U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For March 17, 2014 Commission File Number: 1-15226 ENCANA CORPORATION (Translation of registrant’s name into English) Suite 4400, 500 Centre Street SE PO Box 2850 Calgary, Alberta, Canada T2P 2S5 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F ¨Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Exhibit 99.1 to this report, furnished on Form 6-K, shall be incorporated by reference as an exhibit to the registrant’s Registration Statement under the Securities Act of 1933, as amended, on Form S-8 (File No. 333-188758). DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index to this Form 6-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 17, 2014 ENCANA CORPORATION (Registrant) By: /s/ Dawna I. Gibb Name: Dawna I. Gibb Title: Assistant Corporate Secretary Form 6-K Exhibit Index Exhibit No. Encana (USA) Retirement Plan.
